Order entered May 28, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-15-00033-CV

      CITY OF DALLAS, VINCENT GOLBECK, STEPHEN WORDEN, RAQUEL
               HERNANDEZ AND CARLA D. NEWSON, Appellants

                                                V.

                               ROBERT GRODEN, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-01521

                                            ORDER
       We grant appellee’s May 22, 2015 unopposed motion for second extension of time to file

brief and ORDER the brief be filed no later than July 15, 2015. No further extensions will be

granted absent exigent circumstances.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE